MEMORANDUM**
Harjit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ affirmance of the order of an Immigration Judge denying Singh’s applications for asylum and withholding of exclusion and deportation. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility finding and a denial of asylum. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). We deny the petition.
Substantial evidence supports the adverse credibility finding. Singh first testified that he was taken from the Sikh temple to a police camp in November 1991 and that he was taken from his home to a different police camp in March 1992. Singh later testified that he was taken to a police camp only once, in March 1992. Singh did not provide an adequate explanation for his inconsistent testimony on a factor that is central to his asylum claim. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004).
Because Singh did not establish eligibility for asylum, he did not satisfy the more stringent standard for withholding of exclusion and deportation. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.